Citation Nr: 0408893	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  02-02 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating higher than 30 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, among other things, granted 
entitlement to service connection for post-traumatic stress 
disorder and assigned an initial disability evaluation of 30 
percent thereto.  The veteran appealed the assignment of the 
disability rating, asserting that a higher rating is 
warranted.  The Board first considered this appeal in 
September 2002, but a remand was required so that the veteran 
could be scheduled for a hearing before the Board.  The 
hearing was held in Atlanta in June 2003 and the record is 
now returned for the Board for further appellate 
consideration.

The Board notes that over the course of this appeal, the 
veteran has filed numerous documents seeking relief related 
to various issues not here on appeal.  Although most matters 
raised by the veteran appear to have been addressed by the 
RO, the veteran stated in an attachment to his March 2002 VA 
Form 9, Appeal to Board of Veterans' Appeals, that clear and 
unmistakable error was committed by the RO in its July 1983 
rating decision denying entitlement to service connection for 
a nervous condition and the record does not reflect that this 
matter has been or is being considered.  Accordingly, this 
matter is referred to the RO to determine if the veteran is, 
in fact, raising such a claim and, if he is, to give that 
claim proper consideration.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The veteran will be 
notified if further action is required on his part. 

A review of the record shows that the veteran submitted a 
claim of entitlement to service connection for post-traumatic 
stress disorder in January 2001 and advised the RO that he 
had been receiving treatment at a VA mental health clinic.  
The RO advised the veteran of his rights and responsibilities 
under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) in an April 
2001 letter.  

The RO obtained treatment records showing that the veteran 
was hospitalized in August 2000 with diagnoses of possible 
schizoaffective disorder, bipolar disorder, substance-induced 
mood disorder, and paranoid-type schizophrenia as well as 
alcohol, cocaine and nicotine dependence and post-traumatic 
stress disorder.  A Global Assessment of Functioning score of 
65 was assigned at that time notwithstanding the fact that 
the veteran reported being homeless and unemployed.  It was 
noted in December 2000 that the veteran's period of sobriety 
was too recent to determine at that time if his symptoms were 
truly related to post-traumatic stress disorder.  Treatment 
records dated in December 2000 and January 2001 show that the 
veteran participated in a compensation work therapy program 
(CWT) and performed at an above average level; his positive 
attitude was noted as an asset to his continued growth within 
the program.

The veteran underwent VA examination in April 2001 and 
related never having any type of panic attacks or obsessive 
behavior.  He was guarded upon questioning and noted to be 
evasive, but playful.  The veteran was found to have a 
coherent train of thought and well-articulated speech, but 
his insight and judgment were deemed to be fair to poor.  The 
examiner diagnosed post-traumatic stress disorder related to 
active military service and noted that the veteran had 
experienced great difficulties in occupational and marital 
functions, that his suspiciousness had turned to periods of 
paranoia and psychotic manifestations that had been treated.  
A Global Assessment of Functioning score of 50 was assigned.

Based on the evidence of record, including the veteran's 
service personnel records showing that he was awarded a 
Combat Action Ribbon, the RO granted entitlement to service 
connection for post-traumatic stress disorder and assigned a 
30 percent rating for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  The 
veteran submitted his notice of disagreement along with 
copies of numerous civil actions filed by him in various 
matters, asserting that he had obsessive behavior interfering 
with his ability to function.  Since that time, the veteran 
has submitted additional copies of previously submitted 
documents as well as arguments for being assigned at least a 
70 percent rating for obsessive behavior interfering with his 
daily activities, near continuous panic attacks, depression 
and anxiety.

There are no treatment records dated after 2001 associated 
with the veteran's claims folder.  The medical evidence of 
record does, however, include a December 2001 note from a VA 
staff psychologist stating that the veteran had most symptoms 
associated with post-traumatic stress disorder and was 
considered unemployable; an undated letter from a VA 
psychiatrist stating that the veteran attended weekly group 
meetings and had most symptoms associated with post-traumatic 
stress disorder which affected employability, interpersonal 
interactions, mood, and cognition; and, a joint statement 
dated in May 2003 from the veteran's treating VA psychiatrist 
and psychologist reflecting that the veteran had nightmares, 
flashbacks, intrusive thoughts, difficulty trusting others, 
paranoia, and difficulty maintaining gainful employment and 
interacting with others in a work environment.  
Unfortunately, none of these statements make any reference to 
diagnoses other than post-traumatic stress disorder when 
drawing the conclusion that the veteran is unemployable 
because of psychiatric problems.  As a consequence, it 
appears from the record that the veteran is deemed 
unemployable as a result of a combination of psychiatric 
disabilities.

Given the void in medical treatment records after 2001, the 
veteran's specific request in August 2002 that VA obtain a 
copy of an August 2002 psychiatric evaluation report, the 
ambiguous medical statements of record, and the veteran's 
testimony before the Board that he sporadically attended VA 
group and individual counseling, the Board finds that this 
matter must be remanded so that additional medical evidence 
may be obtained to determine the severity of the veteran's 
service-connected post-traumatic stress disorder.  

It is noted at this juncture that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
several provisions of the VCAA implementing regulations as 
contrary to the actual VCAA.  In Disabled  American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Federal Circuit emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 C.F.R. 
Section 19.9(a)(2) was invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. Section 20.1304, 
it allowed the Board to consider additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration and without having to 
obtain the appellant's waiver of that review.  As a 
consequence, the Federal Circuit found that appellants were 
not being afforded their "one review on appeal to the 
Secretary."  Thus, because the veteran submitted additional 
documents to the  Board in November 2003, but he did not 
waive his right to have the new evidence considered by the RO 
prior to appellate review by the Board, this matter must also 
be remanded so that the RO may ensure that all evidence of 
record is properly considered by it prior to the Board's 
final appellate consideration.

Therefore, this matter is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. 
Sections 5102, 5103, and 5103A.  All new 
evidence and/or arguments must be 
associated with the veteran's claims 
folder.  

2.  The RO should obtain all VA mental 
health care records dated after April 
2001, and associate those records with 
the veteran's claims folder.



3.  Upon receipt of any additional 
treatment records and records identified 
and/or submitted by the veteran, the RO 
should schedule the veteran for a VA 
psychiatric examination to determine the 
severity of his service-connected post-
traumatic stress disorder.  The examiner 
is specifically requested to examine the 
veteran, review the claims folder, render 
all appropriate diagnoses, and comment on 
any and all limitations presented by 
symptoms associated with post-traumatic 
stress disorder.  The examiner should try 
to discern if the veteran is limited by 
symptoms associated with nonservice-
connected psychiatric disability as well.  
If the examiner is unable to 
differentiate between symptoms associated 
with various diagnoses, he/she should so 
state.  The examiner is also requested to 
render an opinion as to whether the 
veteran is unemployable by reason of his 
service-connected post-traumatic stress 
disorder.  The veteran is hereby notified 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2003).  

4.  Upon completion of all requested 
development, the RO should again review 
the issue on appeal.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.



The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.




	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



